UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2381


In re: UNDER SEAL,

                    Petitioner.


                           On Petition for Writ of Mandamus.
               (7:07-cr-00010-D-1; 4:15-cr-00070-D-1; 4:20-cv-00003-D)


Submitted: September 9, 2021                                Decided: September 13, 2021


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Under Seal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Petitioner petitions for a writ of mandamus, alleging that the district court has

unduly delayed acting on several motions. He seeks an order from this court directing the

district court to act. Our review of the district court’s docket reveals that the district court

ruled on all of the motions on December 23, 2020. Accordingly, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                         PETITION DENIED




                                               2